Norton, J.
— This action was commenced before a justice to recover double damages under section 809, Revised Statutes, for stock alleged to have been killed by defendant. Judgment was obtained in the justice’s •court, from which defendant apjjealed to the circuit court, where judgment was again rendered for plaintiff, from which an appeal is prosecuted to this court.
It is argued by defendant’s counsel that section 809, Revised Statutes, known as the double damage act, is in contravention both of the federal and state constitutions .and, therefore, void. This question was considered in the cases of Barnett v. Ry Co., 68 Mo. 56; Spealman v. Ry. Co., 71 Mo. 434; Humes v. Ry. Co., 82 Mo. 221, and in all of them the constitutionality of the act was affirmed. In the case last cited it is exhaustively considered by Commissioner Philips, who wrote the opinion, and we do not feel called upon to add anything to what is there said. Since the above cases were *543decided the Supreme Court of the United States in the case of Terry v. Mo. Pac. Ry. Co., (not yet reported), has expressly held said section 809, to be not repugnant to the constitution of the United States.
It is also insisted by counsel that section 2835 of the Revised Statutes, conferring' jurisdiction upon justices of the peace of “all actions against any railroad company in the state to recover damages for injuring or killing hprses, etc., without regard to the value of such animal or the amount claimed for killing or injuring the same,” is in violation of section fifty-three, subdivision seventeen, article four of the state constitution, and is, therefore, void. The section on which the argument is based is as follows : “ The general assembly shall not pass any local or special law regulating the jurisdiction of justices of the peace.”
In the determination of a question involving the constitutionality of a law, it is a settled rule for the guidance of courts that the acts of the legislature are presumed to be constitutional, and it is only where they manifestly infringe on some provision of the constitution that they can be declared void for that reason. In case of doubt every possible presumption not directly inconsistent with the language and subject matter is to be made in favor of the constitutionality of the act. State v. Able, 65 Mo. 357. Guided by this rule we can reach no other conclusion than to pronounce the- act in question valid. Section 2835 is a general and not a local or special law. It does not apply alone to a single justice of the peace, or to the justices of a single county, nor does it give to justices of the peace of one county a different jurisdiction from that given to all the justices of all the counties in the state, but it applies alike to all the justices in every county, and confers like jurisdiction upon all of them in the class of cases to which it refers. It cannot, therefore, be properly claimed that said section of the statute is in violation of the section *544of the constitution invoked by defendant, which forbids the legislature from passing a local or special law regulating the jurisdiction of justices of the peace. The legislature has the undoubted right by a general law to-regulate the jurisdiction of such justices, and it has done nothing more than this in the enactment of said section.
It is also insisted that said act is special because it is directed against railroads alone. If the act had provided that justices of the peace should have jurisdiction of cases against a single railroad only, it might be subject to the objection urged, but it does not so provide it does not apply only to one railroad of a class, but it applies to all railroads in the state as a class. Class-legislation is not necessarily obnoxious to the constitutional provision relied on. “Itis a settled construction of similar constitutional provisions that a legislative act which applies to and embraces all of a class of persons ‘ who are or may come into like situations and circumstances ’ is not partial.” Humes v. Railroad, 82 Mo. 221, and cases cited. Judgment affirmed, in which all concur.